                                                                                                                                                                 I
•                                                                                                                                                           r lo l
    AO 245B (Rev. 02/08/201'.i:) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1.of 1

                                                                                                                                                                 I!
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                           V.                                         (For Offenses Committed On or After November l, 1987)


                         Fernando Gonzalez-Lopez                                      Case Number: 3:19-mj-22416

                                                                                      Jennifer L Coon
                                                                                     Defendant's Attorney


    REGISTRATION NO. 85830298
    THE DEFENDANT:
     IZI pleaded guilty to count(s) 1 of Complaint
                                     -----------------------------
     •   was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                      Nature of Offense                                                              Count Number(s)
    8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                    1

     D The defendant has been found not guilty on count(s)
                                                                                ---------~"'---------
     •       Count(s)
                        ------------------
                                                                                       dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                       ~ TIME SERVED                            •    _ _ _ _ _ _ _ _ _ _ days

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     t!J.e defendant's possession at the time of arrest upon their deportation or removal.
      D \;ourt recommends de£jdant be deported/removed with relative,                          Sc
                                                                                    I vc, cl or C;' '176 I( l charged in case
             Jl/l   VV\ \ ;)    ,;:2   L/ / .                                                                    Cop c c
         /
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, June 14, 2019
                                                                                    Date oflmposition of Sentence


    Received·
                    ~ ✓/·
                     ·1'(:
                    D-u-iit-1--,+-------
                                                                                     ~~~
                                                                                    HONORABLE ROBERT A. MCQUAID
                                                                                    UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                          3: 19-mj-22416
